DETAILED CORRESPONDENCE
This is a final office action is in response to communications filed on October 13th, 2021. Claims 1, 3, 5, 15, 17-20, 22, and 34 are amended and claims 7, 21 and 29-33 are cancelled. Claim(s) 1-6, 8-20, 22-28, and 34-38 have been examined in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-20, 22-28, and 34-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1: Claims 1-6 and 8-14 is/are drawn to method (i.e., a process) and claims 15-20, 22-28, and 34-38 is/are drawn to system (i.e., a manufacture). As such, claims 1-6, 8-20, 22-28, and 34-38 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception. 
Representative Claim 1: A method for providing recommendations, the method performed by a verification and reward issuance engine comprising a blockchain networking 
broadcasting at least one recommendation request to a plurality of second users, on receiving the at least one recommendation request from at least one first user; 
receiving and verifying at least one input from at least one second user of the plurality of second users in response to the broadcasted at least one recommendation request, wherein the verifying at least one input received from the at least one second user includes: 
enabling a plurality of computing nodes of the blockchain networking system to verify the received at least one input and trustworthiness of the at least one second user from whom the at least one input is received, 
checking if a number of computing nodes verified the received at least one input and trustworthiness of the at least one second user satisfies a threshold, wherein the threshold is varied dynamically based on the number of plurality of computing nodes in the blockchain networking system, 
and wherein the plurality of computing nodes verifies the received at least one input and the trustworthiness of the at least one second user from whom the at least one input is received using a proof of work consensus method, 
wherein the verifying the received at least one input and the trustworthiness of the at least one second user from whom the at least one input is received includes: generating decrypted data using the at least one RP-ID of the at least one second user; 
checking if the decrypted data includes the user details associated with the at least one second user; 

and verifying that the at least one second user is a legitimate user, and accepting the at least one input received from the at least one user; 
and providing, by a recommendation engine coupled to the verification and reward issuance engine, at least one recommendation to the requested at least one first user using the verified at least one input and previous recommendations.
Claim 34: A recommendation engine coupled with a verification and reward issuance engine in a recommendation system, the verification and reward issuance engine comprising: a plurality of distributed servers configured to: 
maintain a plurality of recommendations and associated recommendation details across multiple tiers of recommendations indicating priority for the plurality of recommendations, wherein the plurality of recommendations are previous recommendations corresponding to previous recommendation requests; 
and a control server coupled with the plurality of distributed servers configured to: maintain at least one of user details, service details, the plurality of recommendations and the recommendation details, and a tier-server- recommendation mapping: 
control functions of the plurality of distributed servers based on the tier-server-recommendation mapping;
determine a tier of recommendations associated with the at least one recommendation as a current tier for the received at least one verified input based on the tier- server-recommendation 
determine an updated tier for the received at least one verified input using the RPs associated with the at least one verified input, and a RP threshold criteria associated with the identified current tier, wherein the updated tier is at least one of a succeeding tier and a preceding tier of the current tier of recommendations, and the same current tier; 
update the plurality of recommendations by enabling the at least one distributed server positioned at the current tier to transfer the at least one recommendation matching the received at least one verified input to the at least one distributed server positioned at the updated tier of recommendations if the determined updated tier is at least one of the succeeding and preceding tiers of the current tier of recommendations; 
and provide at least one recommendation to at least one user from the plurality of recommendations maintained by the plurality of distributed 47servers on receiving at least one verified input and associated RPs and at least one recommendation request of the at least one user from the verification and reward issuance engine.
(Examiner notes: The underlined claim terms above are interpreted as additional elements beyond the abstract idea and are further analyzed under Step 2A - Prong Two)
	Under their broadest reasonable interpretation, the above steps (i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” and also concepts performed in the human mind (including an observation, evaluation, judgment, opinion), then it falls within the “Mental Processes” subject matter grouping of abstract ideas.
	And the dependent claims 2-6, 8-14, 16-20, 22-28, and 35-38 are directed to a registration request from a user’s, generating reward-point identifier (RP-ID) using a cryptographic method, accepting the received verified input and storing in blocks of a blockchain, communicating the received at least one recommendation request, selecting the at least one recommendation from the plurality of recommendation maintained at the tier of recommendations with a highest priority based on the received recommendation request, recites a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the concepts performed in the human mind (including an observation, evaluation, judgment, opinion), then it falls within the “Mental Processes” subject matter grouping of abstract ideas.
	Independent claim(s) 15 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
	As such, the Examiner concludes that claims 1 and 34 recites an abstract idea (Step 2A – Prong One: YES).
	Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a 
The claim(s) recite the additional elements/limitations of:
“A method for providing recommendations, the method comprising: 
broadcasting at least one recommendation request …; 
receiving and verifying at least one input …;
enabling a plurality of computing nodes …;
checking if a number of computing nodes verified the received at least one input …;
and wherein the plurality of computing nodes verifies the received at least one input …;
wherein the verifying the received at least one input …;
checking if the decrypted data includes the user details …;
verifying that the at least one second user …;
and providing, by a recommendation engine coupled to the verification and reward issuance engine, at least one recommendation …” (Claims 1 and 15)
“A recommendation engine coupled with a verification and reward issuance engine in a recommendation system, the verification and reward issuance engine comprising: a plurality of distributed servers configured to: 
maintain a plurality of recommendations …; 
and a control server coupled with the plurality of distributed servers configured to: maintain at least one of user details … tier-server- recommendation mapping: 
control functions of the plurality of distributed servers based on the tier-server-recommendation mapping: 
determine a tier of recommendations …;

update the plurality of recommendations by enabling the at least one distributed server positioned at the current tier …;
and provide at least one recommendation to at least one user from the plurality of recommendations maintained by the plurality of distributed 47servers on receiving at least one verified input …” (Claim 34)
The requirement to execute the claimed steps/functions is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
Similarly, the limitations of applying a recommendation engine coupled to the verification and reward issuance engine, verification and reward issuance engine, distributed servers, control server coupled with the plurality of distributed servers , tier-server- recommendation mapping (Independent Claim(s) 1, 15, and 34, and dependent claims 2-6, 8-14, 16-20, 22-28, and 35-38) are recited at a high level of generality and amount to no more than mere instructions to apply the exception using  generic computer components. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
	Further, the additional limitations beyond the abstract idea identified above, serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., broadcasting, receiving, enabling, checking, verifying, generating, maintaining and providing recommendation). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined “an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
	The recited additional element(s) of receiving and verifying at least one input from at least one second user and providing at least one recommendation to the requested at least one first user (Claims 1 and 15), maintain at least one of user details and provide at least one recommendation to at least one user from the plurality of recommendations on receiving at least one verified input (Claim 34), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The recited additional element(s) do not meaningfully limit the claim because receiving and verifying user input of the plurality of users in response to the broadcasted recommendation request, maintaining a plurality of recommendations and associated recommendation details across multiple tiers of recommendations indicating priority for the plurality of recommendations and providing at least one recommendation to the requested at least one user would be required in any implementation of the abstract idea. This/these limitation(s) do/does not impose any meaningful See MPEP 2106.05(g)).
	Dependent claim 2-6, 8-14, 16-20, 22-28, and 35-38 fails to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
	As discussed above in “Step 2A – Prong 2”, the identified additional elements in independent claim(s) Claims 1, 15, and 34, and dependent claims 2-6, 8-14, 16-20, 22-28, and 35-38), is/are equivalent to adding the words “apply it” on a generic computer, and/or generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims as a whole do not amount to significantly more than the judicial exception itself.

	The recited additional element(s) of receiving and verifying, by the verification and reward issuance engine, at least one input from at least one second user and providing at least one recommendation to the requested at least one first user (Claims 1 and 15), maintain a plurality of recommendations and provide at least one recommendation to at least one user from the plurality of recommendations maintained by the plurality of distributed servers on receiving at least one verified input (Claim 34), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea) i.e. receiving and verifying user input of the plurality of users in response to the broadcasted recommendation request, maintaining a plurality of recommendations and associated recommendation details across multiple tiers of recommendations indicating priority for the plurality of recommendations and providing at least one recommendation to the requested at least one user is similar to “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).

	Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
	The dependent claims 2-6, 8-14, 16-20, 22-28, and 35-38 fails to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	
Response to Arguments
With regards to §112 interpretation/rejections:
In regards to the §112 interpretation and §112 first and second rejection (see Remarks 16-17), Examiner is persuaded with applicant’s amendment to over the rejection to initialed filed claims, hence the rejection is withdrawn.
With regards to §101 rejections:
Applicant's arguments, see pages 17-20, filed October 13th, 2021 with respect to the rejection(s) of claims 1-38 under 35 U.S.C 101 have been fully considered but are unpersuasive. 
Applicant states, “the technical steps of the claims does not fall under the grouping of "a mental process" and "a certain methods for organizing human activity", as construed by the Learned Examiner. The Applicant submits that the technical steps of the claimed invention are performed by a verification and reward issuance engine comprising a computing device as disclosed by the currently-amended claims. …” Remarks 18-20.
Applicant's arguments have been fully considered but they are not persuasive. The claimed invention does not solve meaningful structure and/or improvements in computer-based verification of users’ trustworthiness, including use of Blockchain consensus mechanism to receive and verify inputs/recommendations from other users using a Proof of Work/User (POW/POU) method. Rather, describe commercial interactions (i.e., advertising, marketing or sales behaviors) of receiving and verifying at least one input from at least one second user of the 
The Specification’s description of receiving and verifying user input of the plurality of users in response to the broadcasted recommendation request, maintaining a plurality of recommendations and associated recommendation details across multiple tiers of recommendations indicating priority for the plurality of recommendations and providing at least one recommendation to the requested at least one user is similar to “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, is a well-MPEP 2106.05(d) (II)).
Further the decentralized reward-based recommendation system that uses Blockchain consensus mechanism to receive and verify inputs/recommendations from other users using a Proof of Work/User (POW/POU) method (i.e. use of blockchain mechanism to recommend). See Spec. ¶¶ 116, 0091. As a whole, the claims 1-6, 8-20, 22-28, and 34-38 does no more than use instructions to implement the abstract idea on the generic computing system using blockchain mechanism. Thus the Examiner finds that the “improvement” to which Applicant refer is a business improvement rather than an improvement to a technological or technical field (See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (“[R]elying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”). See MPEP §§ 2106.05(a)–(c), (e)–(h).
With regards to §103 rejections:
Applicant's arguments, see pages 20-30, filed October 13th, 2021 with respect to the rejection(s) of claims 1-6, 8-20, 22-28, and 34-38 have been fully considered and persuasive.
The Examiner was unable to find the specific limitation as per claims 1, 15, and 34, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of enabling a plurality of computing nodes of the blockchain networking system to verify the received at least one input and trustworthiness of the at least one second user from whom the at least one input is received, checking if a number of computing nodes verified the received at least one input and trustworthiness of the at least one second user satisfies a threshold, wherein the threshold is varied dynamically based on the number of plurality of computing nodes in the blockchain networking system, and wherein the plurality of 
verifying that the at least one second user is not a legitimate user and rejecting the at least one input received from the at least one second user if the decrypted data does not include the user details associated with the at least one second user; and verifying that the at least one second user is a legitimate user, and accepting the at least one input received from the at least one user; determine a tier of recommendations associated with the at least one recommendation as a current tier for the received at least one verified input based on the tier- server-recommendation mapping if the corresponding at least one recommendation matches with the received at least one verified input; determine an updated tier for the received at least one verified input using the RPs associated with the at least one verified input, and a RP threshold criteria associated with the identified current tier, wherein the updated tier is at least one of a succeeding tier and a preceding tier of the current tier of recommendations, and the same current tier; update the plurality of recommendations by enabling the at least one distributed server positioned at the current tier to transfer the at least one recommendation matching the received at least one verified input to the at least one distributed server positioned at the updated tier of recommendations if the determined updated tier is at least one of the succeeding and preceding tiers of the current tier of recommendations.

Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL reference remedies the deficiencies of the previously applied Stoll reference, and thereby fails to anticipate and/or make obvious the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pub. 20150278916 (“Stoll”); “Loyalty Points on the Blockchain” (“Agrawal”)
Stoll provides receiving from a requestor a recommendation request and determining a first level category associated with the recommendation request. In many embodiments, the method further comprises sending instructions to display the recommendation request to one or more first users within a trust network of the requester, wherein the first users are identified as trusted by the requester with respect to the first 
Agrawal discloses, analyze the current, traditional loyalty programs and the challenges associated with them. It highlights how blockchain can resolve these challenges and provide a better experience that currently exist in the blockchain ecosystem and provides potential future implementations. Finally, the paper analyzes the implementation of coupons in comparison with loyalty points programs, highlighting the vast spread of blockchain implementation.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAUTAM UBALE/Primary Examiner, Art Unit 3682